Title: To James Madison from Zachariah Poulson, 1 May 1813
From: Poulson, Zachariah
To: Madison, James


Sir,
Office of the American Daily Advertiser, Philadelphia, May 1, 1813.
The Person employed to collect the money due to me in some of the Southern States has returned, and reported, that the President of the United States, not having authorized his Name to be placed in the Register of the Patrons of the American Daily Advertiser, had declined to pay my account for forwarding the same to him from the first of January, 1809, to the present time.
It is true, I have not been honoured with an express Order from the President of the United States for furnishing him with my Paper, and, in ordinary cases it would not have been sent without such an Order; but, in transmitting it to the President I have been influenced by a consideration, probably unknown to him, which, in justice to myself, I beg leave respectfully to mention.
The only Order for serving the Chief Magistrate of the United States with the American Daily Advertiser was given by General Washington; and, in virtue of which, he and his Successors have received it, from the formation of the Government until the present period. As President Adams and President Jefferson paid the Accounts therefor, as they were presented, without suggesting any objection, none occurred to my mind. Thus circumstanced, I would have done injustice to President Madison, and to my own feelings, had I with-held from him, without his order, the American Daily Advertiser.
The foregoing Statement is, with great deference, submitted to the President of the United States, by
Poulson.
 